[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE (#135)
The defendants Waterbury Anesthesiology Associates, Mark Schiffmiller, M.D., Cindy Babcock, Mary Demers and Rosemarie Noble, M.D. move by motion of June 17, 1996, to strike the twelfth count on the grounds that a child's loss of consortium is not a valid cause of action under Connecticut law. The motion presents to the court the identical, precise issue raised by the defendants Associates in Internal Medicine, Joseph Brenes and Camille Raad in the Motion to Strike of those defendants dated and filed October 27, 1995.
This court, this judge L. P. Sullivan determined and decided the motion of those defendants by memorandum of decision filed June 7, 1996. For the reasons set forth in the memorandum of decision of June 7, 1996, a copy of which is appended hereto, the motion to strike count twelve as pertains to these presently moving defendants Waterbury Anesthesiology Associates, Mark Schiffmiller, M.D., Cindy Babcock, Mary Demers and Rosemarie Noble, M.D. is hereby granted.
/s/ L. Paul Sullivan, J. L. PAUL SULLIVAN